The Court
was of opinion that the plaintiff was not obliged to join in demurrer, unless the defendant would admit those facts which the jury might reasonably infer from the testimony. But that if such a demurrer, stating the testimony of facts, and not the facts themselves, be joined, then the Court are bound to infer, against the party demurring, every fact which a jury might reasonably have inferred from the testimony so stated.
The Court refused to compel the plaintiff to join in demurrer, unless the defendant would admit that he hired the plaintiff to Henry Lyles ; a fact which they thought the jury might reasonably infer from the testimony.